El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
María de Jesús Martell y Rivera otorgó un poder a favor de su esposo en el cual le confirió entre otras facnltades la de ejecutar “toda clase' de actos y contratos, cnasi contratos, concretos, aleatorios, innominados, reales, consensúales, ci-viles, y mercantiles, constituyéndolos, modificándolos, extin-guiéndolos, cancelándolos, sobre toda clase de bienes inmue-bles, semovientes e incorporales,” habiéndole conferido ade-más poder para otorgar las escrituras públicas que fueren ne-cesarias. No existían en diebo poder otras palabras o que fue-ran más específicas, por las cuales se diera facultad al esposo para enajenar o vender bienes inmuebles. Como todo poder debe ser interpretado estrictamente y el artículo 1615 del Código Civil prescribe que “para transigir, enajenar, hipo-tecar o ejecutar cualquier otro acto de riguroso dominio es necesario mandato expreso,” somos de opinión de que las *423palabras contenidas en el poder no fneron suficientes para' constituir nn mandato expreso. Las palabras de nn poder deberán ser interpretadas en el sentido en qne podrían ser entendidas por nna persona de inteligencia corriente qne lo otorgara, y ninguna persona qne no tenga nn conocimiento especial de la ley entenderá la facnltad para otorgar nn contrato real como nna que confiere facultad para enajenar. Las palabras del mismo no constituyen nn mandato expreso .para enajenar, sino que son términos generales, contra los cuales la ley trata de proteger al otorgante, exigiendo tér-minos especiales y expresos. Al ser presentada la escritura de venta al registrador éste resolvió correctamente qne el poder no era suficiente.
Las partes al parecer no consideraron suficiente el poder pues acompañaron a la escritura la siguiente declaración ju-rada (affidavit):
“Por el presente yo María Jesús Martell y Rivera, de cuarentay ocho años, casada, de oficio doméstico y vecina de Mari'cao, bajo juramento declaro: que al conferir poder a mi legítimo esposo Am-brosio Martínez e Irizarry, según escritura en este pueblo ante el notario Don Guillermo EL Moscoso y Rodríguez, de Mayagüez a veinte y siete de junio de 1913, expresé a dicho notario mi voluntad expresa de que el mandato contuviera facultades bastantes al mandatario para otorgar toda clase de escrituras, incluyendo las de ventas, com-pras y demás no sólo de mis bienes particulares sino de los adquiri-dos durante el matrimonio: que el notario redactó el poder y me fué leído, estimando siempre que comprendía mi citada voluntad al con-signarse que otorgase contratos reales, por lo que juro solemnemente que el mandatario tiene facultades para .hacer ventas de todas clases de bienes inmuebles de todas clases por el precio y condiciones que estime convenientes; • y por tal motivo siendo necesario ratifico y apruebo en todas sus partes la venta que mi citado esposo realizara de cinco cuerdas de terreno en el barrio de Bucarabones, lugar de la Guaba de este término municipal a favor de Sucesores de Andreu y Ca., S. en 0., por quinientos dollars recibidos.”
El registrador se negó a inscribir el documento presen-tado fundándose en qne el poder conferido no contenía facnl- *424■ tad expresa para enajenar y en qne de acnerdo con la ley no era suficiente el affidavit acompañado para corregir el defecto.
El artículo 1247 del Código Civil, según ña sido enmen-dado por la Ley No. 65, de marzo 7, 1912, prescribe entre otras cosas lo siguiente:
“Art. 1247. — Deberán constar en documento público:
5. El poder general para pleitos y los especiales que deban pre-sentarse en juicio; el poder para administrar bienes, y cualquier otro que tenga por objeto un acto redactado o que deba redactarse en escritura pública, o haya de perjudicar a tercero.”
En el documento público de que habla la ley no está com-prendida la declaración jurada. El artículo 3 de la Ley Hipo-tecaria exige que para que pueda ser inscrito un título sobre bienes inmuebles el acto por virtud del cual se transfiere el dominio deberá estar consignado en escritura pública, ejecu-toria o documento auténtico, y en ninguna parte de la ley desde entonces aprobada ha sido incluida la declaración ju-rada. Gralindo y Escosura en sus Comentarios acerca del artículo 3 de la Ley Hipotecaria, tomo 1, página 473, y si-guientes, expresa su opinión de que el documento público a que hace referencia el artículo 1280 del Código Civil Espa-ñol (equivalente al 1247, supra de nuestro código) es una escritura pública. En igual sentido se expresa dicho comen-tarista al tratar de esta cuestión en el tomo 1, pág. 462, edi-ción 4a. de la Ley Hipotecaria. T en la página 117 del tomo 2°. de dicha obra hace el mismo comentario.
Es verdad que en el artículo 45 de la Ley de Evidencia se expresa que “los documentos públicos son los que se determinan en el artículo 1184 del Código Civil,” en cuyo artículo se dice que son documentos públicos los autoriza-dos por un notario, pero según la ley hipotecaria el affidavit no está considerado como documento público pues este ins-trumento es de creación posterior y no ha sido incluido espe-. *425tíficamente como medio para traspasar bienes. Además, en el artículo 124 de dicha Ley de Evidencia se define nn affidavit como una declaración escrita que se hace bajo jura-mento y sin notificación a la parto contraria. Según el artí-culo 123 de la expresada ley, nn affidavit es uno de los modos de tomar declaración a los testigos, disponiendo además la ley en sn artículo 128, lo siguiente:
“Podrá hacerse uso de un affidavit para comprobar un alegato, o un documento en un procedimiento especial; para probar la entrega de una citación, notificación u otro auto judicial en una acción o pro-cedimiento especial; para obtener una providencia, el examen de un testigo, la suspensión de procedimientos, o en virtud de una mo-ción, y en cualquier otro caso expresamente permitido por alguna otra disposición de esta ley, o de cualquiera otra ley de Puerto Rico.”
Se verá pues, que el affidavit es principalmente para fines d.e la corte pudiendo usarse para otros fines cuando la ley expresamente lo permito. No existe ningún precepto legal que permita usar el affidavit como medio de enajenación de bienes, debiendo por consiguiente confirmarse la nota del registrador.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.